DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 7, 13, and 19 are amended.
Claims 2-5, 8-11, 14-17, and 20-23 are canceled.
Claims 1, 6-7, 12-13, 18-19, and 24 are pending.

Response to Remarks
35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) 1, 6-7, 12-13, 18-19, and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-7, 12-13, 18-19, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Per Claims 1, 6-7, 12-13, 18-19, and 24: Independent claims 1, 7, 13, and 19 recite “when both the first participant to the exchange and the second participant to the exchange verify that the one or more offered items and the one or more requested items are as agreed, approve the exchange of the one or more offered items and the one or more requested items, and when either the first participant to the exchange or the second participant to the exchange fails to verify that the one or more offered items or the one or more requested items are as agreed, do not approve the exchange, and release the private keys to an associated participant to recover their original cryptocurrency; approve, via an exchange approver, a secure exchange of information between the first participant enclave and the second participant enclave; and exchange, via the exchanger, information between the first participant enclave and the second participant enclave upon approval of the exchange by both the first participant enclave and the second participant enclave, wherein the information includes the private key and a cryptocurrency”.  However, the originally-filed disclosure fails to support such subject matter.  While the originally-filed disclosure does describe “when either the first participant to the exchange or the second participant to the exchange fails to verify that the one or more offered items or the one or more requested items are as agreed, do not approve the exchange, and release the private keys to an associated participant to recover their original cryptocurrency”, it does not disclose that subsequent approve and exchange operations also occur when this condition is met.  Therefore, the subject matter of the claims is not supported by the originally-filed disclosure.  Claims 6, 12, 18, and 24 are rejected by reason of their dependency from the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0351941 to Chhabra in view of U.S. Patent Pub. No. 2018/0060860 to Tian et al., U.S. Patent Pub. No. 2019/0080299 to Thom et al., and U.S. Patent Pub. No. 2019/0026234 to Harnik et al.
Per Claim 1: Chhabra discloses:
An electronic processing system, comprising: (see Chhabra at ¶ 50: FIG. 4 is an illustrative, simplified block diagram 400 of an example physical access control device 402 which may be in accordance with physical access control devices described elsewhere, such as in connection with FIGS. 1 and 2.)
a processor; memory communicatively coupled to the processor; and logic communicatively coupled to the processor, wherein the logic is at least partly implemented in one or more of configurable logic or fixed functionality logic hardware, the logic when executed by the processor to: (see Chhabra at ¶ 50: In various embodiments, the physical access control device may include a computer subsystem that includes various components such as a processor 404; RAM 414; a security module 416; one or more physical access controls 418; and a network interface 420.)
create, via an enclave creator, a first participant enclave (e.g., unmanned vehicle enclave), wherein the first participant enclave is to be created in a secure execution environment on a first computing system associated with a first participant to an exchange, wherein the secure execution environment includes a trusted execution environment (TEE) and the first participant enclave is to be associated with one or more offered items or one or more requested items (e.g., delivered package); (see Chhabra at ¶ 65: The enclave 512 may be provided by selecting computer systems being configured to support the instantiation of enclaves and causing the enclave 512 to be instantiated.  See also ¶ 13: The unmanned vehicle such as those described above in connection with may have an on-board computer system that supports a protected execution environment such as an enclave.  See also ¶ 22: In response to receiving the indication that access has been granted, the unmanned vehicle may perform a task such as delivering a package that may be done at least in part in by executing instructions from an unprotected execution environment.  See also ¶¶ 57-60.)
verify, via an enclave verifier (e.g., physical access control device enclave), a second participant enclave [[with a remote party trusted attestation service that generates an attestation report based on verification information to ensure that the first participant enclave and the second participant enclave are both running a valid enclave in a trusted environment]], wherein the second participant enclave is to be a secure execution environment on a second computing system associated with a second participant to the exchange, wherein the second participant enclave is to be associated with one or more offered items and one or more requested items; (see Chhabra at ¶ 17: The physical access control device may, in a similar manner, utilize a network interface to receive an encrypted and/or digitally signed remote attestation and, within the enclave of the physical access control device, verify the remote attestation by using its resident cryptographic key to decrypt an encrypted attestation and verify the decrypted contents, verify a digital signature by generating a digital signature over the received message and determining the generated and received digital signatures match, and more. As part of a mutual authentication process, the physical access control device may provide a remote attestation to unmanned vehicle in the same or substantially similar manner described above such that the unmanned vehicle's enclave can verify the characteristics of the enclave.  See also ¶ 29: The unmanned vehicle 102 may obtain geolocation information for a first destination from the access policies, use the geolocation information to navigate to the first destination, and deliver a package from the destination and/or pick up a package from the destination according to the policy. In some embodiments, access to the destination may include gaining access to a physical space from a physical access control device such as the physical access control device described in connection with FIG. 1. For example, the physical access control device 104 may control a gate or other physical barrier that obstructs access to the destination.)
approve, via an exchange approver, a secure exchange of information between the first participant enclave and the second participant enclave; and (see Chhabra at ¶ 18: After one or more mutual attestations are provided (e.g., by the enclave of the unmanned vehicle to the enclave of the physical access control device or vice versa), the enclave of the unmanned vehicle and the enclave of the physical access control device may exchange cryptographic public keys. The public keys may be exchanged as part of a handshake process to establish a cryptographically protected communication session, such as a transport layer security (TLS) handshake.)
exchange, via the exchanger, information between the first participant enclave and the second participant enclave upon approval of the exchange by both the first participant enclave and the second participant enclave (see Chhabra at ¶ 19: After establishing a cryptographically protected communication session, the parties may exchange access policies such as those described above in connection with FIGS. 1 and 2. For example, the enclave of the unmanned vehicle may provide to the enclave of the physical access control device an access policy that includes a list of street addresses or GPS coordinates that the unmanned vehicle is performing deliveries for. Conversely, the enclave of the physical access control device may provide to the enclave of the unmanned vehicle a list of computing entities that it expects to receive deliveries from.)
However, Chhabra fails to disclose, but Tian, an analogous art of cryptocurrency transactions, discloses:
generate, via an exchanger, a private key within the first participant enclave which remains private until both the first participant to the exchange and the second participant to the exchange verify that the one or more offered items and the one or more requested items are as agreed, (see Tian at ¶ 37: The method 100 then proceeds to block 104 where first user secondary wallets are created that include first user secondary wallet private keys. In an embodiment, the creation of the first user secondary wallets at block 104 is performed by the system provider device(s) 402. For example, in response to an instruction from the first user, or in response to detecting a transfer of virtual currency into the first user primary wallet, the system provider device(s) 402 may create a plurality of first user secondary wallets that may each be associated with one or more first user secondary wallet private keys. In another embodiment, the creation of the first user secondary wallets at block 104 is performed by the first user device 408. For example, in response to an input from the first user, or in response to detecting a transfer of virtual currency into the first user primary wallet, the user device 408 may create a plurality of first user secondary wallets that may each be associated with one or more first user secondary wallet private keys.)
wherein the information includes the private key and a cryptocurrency. (see Tian at ¶ 47: In another example, in situations where the system provider device(s) 402 provide the first user primary wallet for the first user that is sending the payment amount, but do not provide the second user primary wallet to the second user that is receiving the payment amount, the wallet engine 504 in the system provider device(s) 402 may transmit to the second user (e.g., via a variety of secure communication techniques) the second user secondary wallet private keys for secondary wallets that are associated with predefined virtual currency amounts that add up to the payment amount.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chhabra with the techniques disclosed in Tian.  One of ordinary skill in the art would have been motivated to modify Chhabra so that the physical access control device sends a private key to the unmanned delivery vehicle in order to pay for a delivery.
However, the combination of Chhabra and Tian fails to disclose, but Thom, an analogous art of exchanging private keys to control access to digital assets, discloses:
when both the first participant to the exchange and the second participant to the exchange verify that the one or more offered items and the one or more requested items are as agreed, approve the exchange of the one or more offered items and the one or more requested items, and when either the first participant to the exchange or the second participant to the exchange fails to verify that the one or more offered items or the one or more requested items are as agreed, do not approve the exchange, and release the private keys to an associated participant to recover their original cryptocurrency; (Examiner’s Note: this claim element recites two contingent elements, of which one must occur.  The broadest reasonable interpretation of such subject matter is governed by MPEP 2111.04(II).  For compact prosecution purposes, see Thom at ¶ 35: If the transferee entity pays the transferor entity 102 according to the terms of the transaction, then the escrow entity 104 transmits the private cryptographic key component 128 a to the transferee entity 106.  See also ¶ 45: If the conditions of the transaction are not satisfied during the escrow period or the escrow entity 204 determines that the transferee entity 206 will not satisfy the conditions of the transaction, then the escrow entity 204 communicates the private cryptographic key component 222 a to the transferor entity 202.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tian so that a payment, by exchanging private keys, is made only when the buyer and seller are satisfied with the transaction as disclosed in Thom.  One of ordinary skill in the art would have been motivated to do so to reduce the ability of the buyer and seller to engage in fraudulent behavior.
However, the combination of Chhabra, Tian, and Thom fails to disclose, but Harnik, an analogous art of remote attestation of enclaves, discloses:
[[verifying]  with a remote party trusted attestation service that generates an attestation report based on verification information to ensure that the first participant enclave and the second participant enclave are both running a valid enclave in a trusted environment (see Harnik at ¶ 107: Attestation Service 440 is an intermediary between the enclave code and the various entities in the system and the Intel™ Attestation Service (IAS™), where the SGX™ hardware verification is actually performed. The embodiment's design requires that once an enclave is created, remote attestation is performed on it generating a publicly verifiable report (including the Enclave Identity, represented by the value of MRENCLAVE) and the specific enclave public keys for authentication and communication. Once this verified report is made public, it serves as a means for various entities to verify the enclave's validity and create new secure communications channels with it.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chhabra so that a third party performs the verification of the secure enclaves using the techniques disclosed in Harnik.  One of ordinary skill in the art would have been motivated to do so to increase the confidence in the attestation as it is done by a third party rather than one of the parties to the transaction.

Per Claim 7: Claim 7 recites subject matter similar to that discussed above in connection with claim 1.  Claim 7 further recites, and Chhabra further discloses:
A semiconductor package apparatus, comprising: a substrate; and logic coupled to the substrate, wherein the logic is at least partly implemented in one or more of configurable logic and fixed-functionality hardware logic (see Chhabra at ¶ 50: In various embodiments, the physical access control device may include a computer subsystem that includes various components such as a processor 404; RAM 414; a security module 416; one or more physical access controls 418; and a network interface 420.)

Per Claim 13: Claim 13 recites subject matter similar to that discussed above in connection with claim 1.  Claim 13 further recites, and Chhabra further discloses:
A method of securely exchanging information, comprising: (see Chhabra at Title: Secure device-to-device process.  Examiner’s Note: Claim 13 recites contingent claim elements: “when both the first participant to the exchange and the second participant to the exchange verify…” and “when either the first participant to the exchange or the second participant to the exchange fails to verify…” and are interpreted according to MPEP 21110.04(II).  Therefore, only one of these operations needs to be disclosed in the prior art.)

Per Claim 19: Claim 19 recites subject matter similar to that discussed above in connection with claim 1.  Claim 19 further recites, and Chhabra further discloses:
At least one non-transitory computer readable medium, comprising a set of instructions, which when executed by a computing device, cause the computing device to: (see Chhabra at ¶ 50: In various embodiments, the physical access control device may include a computer subsystem that includes various components such as a processor 404; RAM 414; a security module 416; one or more physical access controls 418; and a network interface 420.)

Claims 6, 12, 18, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chhabra, Tian, Thom, and Harnik as applied to claims 1, 7, 13, and 19 above, and further in view of U.S. Patent Pub. No. 2015/0170112 to DeCastro.
Per Claims 6, 12, 18, and 24: The combination of Chhabra, Tian, Thom, and Harnik discloses the subject matter of claims 1, 7, 13, and 19, from which claims 6, 12, 18, and 24 depend, respectively.  However, the combination of Chhabra, Tian, Thom, and Harnik fails to disclose, but DeCastro discloses:
wherein the exchanged information includes a first type of cryptocurrency and a second type of cryptocurrency. (see DeCastro at ¶ 63: The card also includes a dual-currency operating system comprising means for integrating transactions involving two (or more) currencies, which in a prevalent type of user scenario would comprise a first fiat currency and a second fiat currency, a first digital currency and a second digital currency, fiat to cryptocurrency and vice versa, commodity-backed digital asset to any other currency and digital asset, and so on.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chhabra and Tian with the DeCastro disclosure.  One of ordinary skill in the art would have been motivated to modify Chhabra and Tian to function with two cryptocurrencies to enable two currency transactions to increase customer flexibility when paying for delivery.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2017/0039377 discloses new uses of already-known cryptographic techniques. The technology entails computer-based methods of sharing information securely, in particular an asymmetric method of secure computation that relies on the private-key/public key paradigm with homomorphic encryption. The methods and programmed computing apparatuses herein harness mathematical concepts and apply them to services or tasks that are commercially useful and that have not hitherto been possible. Applications of the methods and apparatus herein are far-ranging and include, but are not limited to: purchase-sale transactions such as real estate or automobiles, where some aspect of price negotiation is expected; stock markets; legal settlements; salary negotiation; auctions, and other types of complex financial transactions.
U.S. Patent Pub. No. 2019/0018984 discloses secure, efficient, confidential, and/or outsourced blockchain networks, which can enable a group of mutually distrusting participants to securely share state and then agree on a linear history of operations on that shared state.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083. The examiner can normally be reached 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B.K./Examiner, Art Unit 3685                                                                                                                                                                                                        /NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685